OPINION OF THE COURT
McKEE, Circuit Judge.
Jose Rodriguez entered a guilty plea to one count of a multi-count indictment in which he was charged with possessing with intent to distribute, and aiding and abetting the possession of cocaine within 1,000 feet of a school. Following sentencing, he filed this appeal. A guilty plea waives virtually all claims of appellate relief except the trial court’s jurisdiction to accept the plea, and claims that the plea is invalid or the sentence is illegal. U.S. v. Broce, 488 U.S. 563, 109 S.Ct. 757, 102 L.Ed.2d 927 (1989). Counsel for Rodriguez has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) in which he claims that he has undertaken a conscientious review of the record and that there are no nonfrivolous issues for appeal. Inasmuch as we agree that there are no nonfrivolous issues for appeal, we will affirm the judgment of the district court and grant counsel’s motion to withdraw.